Opinion by
Me. Justice Sterrett :
In liquidating the Schall judgment the learned judge of the common pleas computed in terest at the rate of 8 per cent until May 2, 1881, and thereafter at the rate of 6 per cent Applying the payments made thereon accordingly, he found that the balance due, at the date of the sheriff’s sale, was $925.36. This *405appears to be in barmony with the understanding of the parties as evidenced by the record of the judgment itself, and receipts given on account of interest at the rate of 8 per cent.
As we said in Stayton v. Kiddle, 114 Pa. 464, 7 Atl. 72, it is not unlawful, since the act of 1858, for a debtor to pay or a creditor to receive more than 6 per cent. When done in good faith and in the usual course of business, other creditors of the debtor have no reason to complain; nor have they any right to-interfere in any case, except where, under the guise of usury,, there has been a collusive scheme between the debtor and creditor to cheat and defraud other creditors of the former. There is nothing in the circumstances of this ease to make it an exception to the general rule.
It is contended, however, by appellant that at the time she-loaned the money for which her judgment was given, there was. nothing on the judgment index to indicate that the debt (secured by the Schall judgment) was bearing more than 6 per cent interest; and'inasmuch as she was not bound to look beyond the judgment index, she has a right to insist on liquidation of the judgment on the scire facias at the legal rate of interest. If'she was misled to her prejudice, by relying on the judgment docket, there might be some force in this position; but she was not. She found there a judgment in favor of Schall for $1,050, with interest from May 2, 1876, duly revived within five years by sci. fa., but not liquidated. Computed, according to what-there appeared, the debt would be considerably more than the balance found by the court.
On the other hand, if she referred to the record of the original judgment, as under the circumstances she should have done, for the purpose of ascertaining whether any credits were noted thereon, she would have seen that by the terms of the judgment it was bearing 8 per cent interest. In any aspect of the case it does not appear that appellant was misled to her injury by the omission to note the rate of interest on the judgment index; and hence she has no reason to complain of the action of the court'below.
The subject is so elaborately considered in the opinion of the learned judge that further comment is unnecessary.
Decree affirmed and appeal dismissed, at the costs of appellant